DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 5/10/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
Claims 15-17 have been amended.
Claims 24-25 have been added.
Claims 1-25 are pending.
Claims 1-14, 22-23 stand withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Claims 15-21 and 24-25 are under examination.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 15-21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/053072 (of record), in view of US 2005/0003533 (of record), and Langenkamp et al., 2000 and Felzmann et al., 2005.
WO 2004/053072 teaches a method of producing a partially matured dendritic cell by culturing an immature dendritic cell with maturation factors for about 1 to about 10 hours (i.e. a short term or ST dendritic cell, see abstract). WO 2004/053072  teaches removing the maturation factors (see page 15, in particular).  WO 2004/053072 teaches the dendritic cells are matured in the presence of a combination of maturation factors including IFN-gamma.  WO 2004/053072 teaches including various other maturation factors, particularly TLR agonists like polyI:C, LPS, or cytokine such as TNF-alpha (see page 4, in particular). WO 2004/053072 teaches that the partially matured dendritic cells produce IL-12 (i.e. type 1, see page 11, in particular).  
WO 2004/053072 does not teach maturing with type I interferon.
	The ‘533 publication teaches that it is known that maturation in the presence of IFN-gamma and LPS or TNF results in dendritic cells that can produce IL-12 (see page 1-2, in particular), but that it is advantageous to also add type I interferon, such as IFN-alpha, to dendritic cell maturation cocktails comprising IFN-gamma to increase IL-12 production, prevent exhaustion, and to allow culture conditions in serum free medium (see page 2, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a type I interferon, such as IFN-alpha, as taught by the ‘533 publication, in the maturation method taught by WO 2004/053072. The ordinary artisan at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since the ‘533 publication teaches that type I interferon can be added to classical DC maturation cocktails comprising IFN-gamma in order to increase IL-12 production, prevent exhaustion, and allow culture under serum free conditions.  Regarding the limitations of claim 21, it would be obvious, and well within the purview of the ordinary artisan, to optimize the order that the maturation factors are added to culture with a reasonable expectation of success.  For example, it would be routine to store different reagents, such as TLR agonists like LPS separately from cytokines such as IFN-gamma and alpha.  Therefore, once could readily envision adding the LPS first in the method of WO 2004/053072, followed directly by adding cytokines IFN-gamma and IFN-alpha, which would meet the conditions of claim 21.  Regarding the timeframe of maturation, it is noted that WO 2004/053072 teaches timeframes of 1 to 10 hours, which fall fully within the scope of claim 15.  Additionally, WO 2004/053072, said timeframes, such as 1 hour, would also render obvious claims 16-17, which are directed to exposure for less than 4 or 8 hours. 
Alternatively, it would also be obvious to perform the maturation method taught by the ‘533 publication, which involves maturing immature dendritic cells by exposure to IFN-gamma and IFN-alpha, as well as with LPS or TNF, using the timeframes of maturation (1-10 hours) taught by WO 2004/053072.  The ordinary artisan would be motivated to do so, and have a reasonable expectation of success, since WO 2004/053072 teaches that doing so provides a partially mature dendritic cell that is more efficient at taking up and processing antigen (see abstract, in particular). 
The present claims also recite a limitation that the dendritic cells produce IL-12 in an amount that is increased at least 100% or 150% as compared to a control dendritic cell exposed for at least 24 hours to the type I and Type II interferon. The instant specification in Figure 2 determines this increased IL-12 production by maturing dendritic cells for 4 hours or for 24 hours, followed by washing of the dendritic cells, and performing a further 24 hours of culture, where IL-12 production is measured.  The results show that dendritic cells matured for only 4 hours produced more than twice the amount of IL-12 (i.e. at least 100%) as compared to the 24 hour matured dendritic cells using this assay.  However, this is an expected result of short term DC maturation, and is merely a function of the known kinetics of IL-12 production by dendritic cells after initiation of maturation, as taught by Lagenkamp and Felzmann.  For example, Lagenkamp, teaches that IL-12 production after initiation of dendritic cell maturation peaks within 12 to 18 hours, and complete extinction of production occurs 18 hours after initiation of maturation (see page 311-312, in particular). Lagenkamp compares IL-12 production after a maturation period of 8, 24, or 48 hours, followed by washing, and re-culturing for an additional 24 hours (as performed in the instant specification).  Lagenkamp teaches that the 8 hour matured dendritic cells produce more than 150% increase in IL-12 as compared to 24 or 48 hour matured dendritic cells (see Figure 2, “medium” conditions, in particular).  Likewise, Felzmann teaches that short term maturation of 2-6 hours followed by washing and reculturing is sufficient to induce sustained IL-12 production, and that 48 hour matured dendritic cells no longer secrete IL-12 when re-cultured (see page 772, in particular). Thus, based on the teachings of Lagenkamp and Felzmann, the ordinary artisan would expected to obtain increased IL-12 in amounts of at least 150%, as compared to, for example, a dendritic cell  after exposed to maturation factors for 48 hours, as encompassed by the instant claims. 
Applicant’s arguments filed 5/10/22 have been fully considered, but they are not persuasive.
Applicant argues that the present invention achieves partially mature DC1 cells that produce amounts of IL-12 that are higher than fully mature DC1 cells as described in the ‘533 publication. Applicant cites Figure 2D of the instant specification that compares IL-12 production between a 4 hour maturation and a 24 hour maturation, as performed in the ‘533 publication.  Applicant argues that the ‘533 references teaches that only fully mature dendritic cells produce high levels of IL-12, and that the ‘072 references describes that the goal is to administer semi-mature dendritic cells that can process antigen and for those to achieve IL-12 production after maturing in vivo (citing page 2 of the reference).  Applicant asserts that the present invention achieves partially mature dendritic cells that produces high amount of IL-12, which is not obvious over the cited prior art.
In contrast to Applicant’s assertions it is noted that WO 2004/053072 specifically teaches that the partially mature dendritic cells produce IL-12 (see page 11, in particular).  Applicant cites Figure 2D of the specification, which measures IL-12 produced from dendritic cells that have been mature for 4 hours, washed, and recultured for another 24 hours, i.e. it measures IL-12 production that occurs 4-28 hours after maturation initiation).  These levels are compared to IL-12 produced from dendritic cells matured for 24 hours, washed, and recultured for another 24 hours, i.e.  amounts produced 24-48 hours after maturation initiation.  The figure demonstrates that the 4 hour DC produce more than twice the amount of IL-12 as compared to the 24 hour DC.  However, this result is expected based on the teachings of Lagenkamp. Lagenkamp teaches that IL-12 production is extinguished in the 24-48 hour period after maturation initiation,  and it would therefore be expected that much higher levels of IL-12 would be detected 4-28 hours after maturation initiation, as compared to 24-48 hours after maturation initiation.  It is further noted that the present claims encompass comparing to dendritic cells matured for “at least” 24 hours.  This would encompass 48 hours for example, and as taught by Fitzmann, sustained IL-12 production is induced after 2-6 hours of maturation culture, while no IL-12 is detected 48 hours after maturation initiation.  
Thus, the prior art makes obvious the same features of the dendritic cells produced by the claimed method, i.e. partially mature dendritic cells that produce high levels of IL-12 as compared to dendritic cells 24 or 48 hours after maturation initiation.  As noted above, WO 2004/053072 teaches a method of producing a partially matured dendritic cells, as well as the advantages of doing so by using short term maturation cultures.  The prior art recognized that initiation of dendritic cell maturation induces an initial period of cytokine production, wherein the dendritic cells produce cytokines like IL-12 (see Lagenkamp and Felzmann above).  See also page 11 of WO 2004/053072 which specification teaches that the partially mature dendritic cells produce IL-12.   Thus, in contrast to Applicant’s assertion, achieving a partially mature dendritic cells that produces high levels of IL-12 was expected based on the cited references.  
However, the prior art recognized a different problem regarding IL-12 production, i.e. the development of IL-12 “exhaustion”.  As explained by Langenkamp, a second assay can be performed to measure dendritic cell IL-12 produced after phenotypic maturation is complete.  This is performed by subjecting the mature dendritic cells to an additional stimulation with CD40L (which mimics the DC-T cell interaction, see page see page 213-214 and Fig. 2 in particular). Lagenkamp teaches that when dendritic cells are matured with LPS for 24 or 48 hours, although they produce high levels of IL-12 initially, after subsequent CD40L stimulation, they fail to produce any more IL-12, a phenomenon termed DC exhaustion (see page See page 213-214 and Fig. 2 in particular).    However, the ‘533 publication provides a solution to DC exhaustion (see abstract in particular).  In particular, the ‘533 publication teaches that when using a maturation cocktail combining type I and type II interferon and serum free culture, instead of being exhausted, fully matured dendritic cells maintain IL-12 production after subsequent CD40L triggering (see abstract and Fig. 6). Thus, the ordinary artisan would be motivated to include both type I and type II interferon in the maturation step of WO 2004/053072 to allow serum free production, but also to avoid IL-12 exhaustion of the fully matured dendritic cells.  As explained by WO 2004/053072, semi-mature dendritic cells are administered to an individual, and are able to efficiently take up tumor antigens at the tumor site.  These dendritic cells then complete maturation in vivo, and when the come into contact with T cells, they further secrete IL-12, and induce anti-tumor immunity (see abstract, in particular).  Therefore, the ordinary artisan would be motivated to use the maturation cocktail of the ‘533 publication in the method of WO 2004/053072, since the ‘533 publication teaches it is optimal for ensuring that the dendritic cells do not exhibit IL-12 exhaustion, i.e. they would be fully capable of expressing IL-12, both initially after maturation initiation, as well as after completing maturation in vivo and during contact with T cells in the method taught by WO 2004/053072.
	

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-21 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7,972,847 in view of WO 2004/053072, Langenkamp et al., 2000 and Felzmann.
The ‘847 patent claims a method of producing dendritic cell comprising adding in vitro an effective amount of IFN-alpha and IFN-gamma to a population of immature dendritic cells to mature the dendritic cells.  The ‘847 patent further claims adding LPS or TNF to the immature dendritic cells. Although the ‘847 patent does not claim a timeframe of maturation, it would be obvious to use the timeframes of 1-10 hours as taught by WO 2004/053072, since the references teaches that doing so provides a partially matured dendritic cell that is more efficient at taking up and processing antigen that can be used for in vivo administration to take up tumor antigens in patients (see abstract, in particular). Furthermore, optimizing the order of exposure to the various maturation factors would be routine and well within the purview of the ordinary artisan for the reasons set forth above. Furthermore, it would be obvious that doing so would result in at least 150% increase in IL-12 production based on the teachings of Langenkamp and Felzmann for the same reasons set forth above.
Applicant’s arguments filed 5/10/22 have been fully considered, but they are not persuasive.
Applicant argues that the claims are not obvious for the same reasons set forth above.
The claims stand rejected for the reasons set forth above.


No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644